COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Vith Loch v. The State of Texas

Appellate case number:      01-16-00438-CR

Trial court case number:    1463146

Trial court:                209th District Court of Harris County

       On October 20, 2016, we abated this appeal, remanded the case to the trial court,
and directed the trial court to execute an amended certification of appellant’s right to
appeal indicating whether he has the right to appeal. The court reporter has filed a
reporter’s record of the abatement hearing. And the district clerk has filed a
supplemental clerk’s record containing the certification of appellant’s right to appeal.
Accordingly, we REINSTATE this case on the Court’s active docket.

      Appellant’s brief is due to be filed in this Court no later than 30 days from
the date of this order. See TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually


Date: February 2, 2017